Citation Nr: 1115588	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-24 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service connected status-post fracture of the right foot with degenerative changes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to March 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran requested a hearing before a member of the Board in his substantive appeal, but withdrew his request in September 2009.  

It appears that issues of entitlement to service connection for right ankle and right knee disabilities have been raised by the record (this is not clear), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service connected status post fracture of the right foot with degenerative changes is best described as a moderate, rather than moderately severe disability, and there is no evidence that the Veteran suffers from pronounced or severe flatfoot, claw foot, or mal-union or nonunion of the tarsal or metatarsal bones. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 10 percent for service connected status post fracture of the right foot with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5275-5284 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran was granted service connection for his right foot disability in an August 2004 rating decision and was assigned an initial 10 percent disability rating under Diagnostic Code 5284, effective February 2004.  The Veteran did not appeal.  In July 2006, the Veteran filed an increased rating claim, which was denied in an October 2006 decision.  The Veteran has appealed.

As previously noted, the Veteran's right foot disability is currently rated under Diagnostic Code 5284, which rates foot injuries.  Foot injuries that are moderate warrant a 10 percent disability rating.  

If moderately severe, a 20 percent disability rating is appropriate.  

If the foot injury is severe, a maximum 30 percent disability rating is warranted.  38 C.F.R. § 4.71a, DC 5284.

The VA General Counsel noted in a precedent opinion dated August 14, 1998, that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45. VAOPGCPREC 9-98.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran was afforded a VA examination in September 2006.  The Veteran complained of pain and stiffness in his right foot that was elicited by physical activity, and relieved by rest.  He reported decreased tolerance for standing and walking.  

On examination, there was no evidence of abnormal weight bearing, gait, or posture.  The Veteran did not require an assistive device for ambulation, but did require foot supports which were to treat his back pain.  The Veteran had painful motion of the right foot, as well as weakness and tenderness to palpation.  There was no evidence of pes planus, pes cavus, hammer toe, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  Range of motion of the right ankle was diminished, but no decreased range of motion of the foot was noted.  The examiner concluded that the Veteran had no limitations on standing or walking, providing evidence against this claim.   

The Veteran was afforded another VA examination in March 2009.  The Veteran complained of constant pain in his right foot that was aggravated by physical activity and relieved by rest.  The Veteran reported pain and stiffness at rest, without weakness, swelling or fatigue.  While standing or walking, he has pain and swelling, but no weakness, stiffness, or fatigue.  The Veteran reported that his right foot pain limited his physical activity, as his foot becomes painful when he walks any distance and he gets pain in his foot, shin, and knee if he tries to run.

On examination, the Veteran's posture and gait are normal.  There was no evidence of abnormal weight bearing breakdown, callosities, or unusual show wear patterns.  The Veteran denied using assistive devices for ambulation.  Range of motion of the ankles was normal bilaterally.  There was no tenderness to palpation of the feet, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  There was active motion of the metatarsalphalangeal joint of the right great toe.  Alignment of the Achilles tendon was normal.  There was no was no evidence of pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, hallux rigidis.  

The examiner opined that the Veteran did not have any limitation with standing or walking and does not require any type of support in his shoes, providing more highly probative evidence against this claim.   

VA treatment records show complaints of and treatment for degenerative joint disease of the right foot.  They also show that the Veteran has bunions, a history of gout, diabetic neuropathy, a leg length discrepancy, and a low back disability.  

A VA treatment record from June 2006 shows that the Veteran's feet are vascularly and neurologically intact.  The Veteran has a pronated foot type with no excessive adduction or abduction or prominence at the medial midfoot.  Range of motion of the subtalar joint, midtarsal joint, and first metatarsalphaolangeal joint were adequate.  Equinus present bilaterally.  Muscle strength was good and there was no crepitus.  

In March 2007, the Veteran sprained his right foot after stepping on a garden hose and inverting his foot.  An x-ray showed early degenerative changes in the midfoot and first metatarsal phalangeal joint space, but no definite fracture or dislocation.  

At an October 2008 examination, there were no callosities, ulcerations, macerations, or other lesions.  The Veteran's feet were vascularly and neurologically intact.  The Veteran had a RSCP of two degrees valgus bilaterally with full range of motion of the spj, ankle, and metatarsal joint bilataerally.  The Veteran was diagnosed with diabetic neuropathy, equinus, leg length discrepency, and foot pain.  

Records from the Social Security Administration (SSA) show that the Veteran has limitations on standing and walking for an extended period of time, but the evaluations related to the Veteran's low back disability, so it is unclear to what extent the Veteran's limitations result from his non-service connected low back disabilities versus his service connected right foot disability.  

Based upon a review of the claims files, the Board cannot find that the evidence supports a 20 percent rating as it does not show that the Veteran's right foot disability is moderately-severe.  Both the September 2006 and March 2009 VA examiners noted that the Veteran had no limitations on standing or walking related to his right foot disability.  Neither examination revealed abnormal gait, posture, or weight bearing, fatigability, edema, limitation of ROM of the foot, neurological or vascular changes to the lower extremities, or instability of the right foot.  

While the September 2006 VA examination noted that range of motion of the foot was painful (it is important for the Veteran to understand that without some problem associated with the disability, there would be no basis for the current compensable disability evaluation), there was no objective evidence that range of motion of the foot was limited (while the Veteran's right ankle had limited range of motion, the Veteran's right ankle is not a service connected disability).  A June 2006 examination described range of motion of the subtalar joint, midtarsal joint, and first metatarsalphaolangeal joint as adequate.  Neither exam showed ROM for the right foot to be additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use, thus a higher rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  8 Vet. App. at 206.

While the evidence shows that the Veteran wears customized orthotics, the Veteran's orthotics have been attributed to his leg length discrepancy rather than his foot disability.  Additionally, the Veteran has a number of other disabilities effecting his right foot, including gout, a low back disability, and diabetic neuropathy.  At most, the evidence shows that the Veteran experiences some pain and stiffness in his right foot, with some tenderness to palpation, and given the more probative clinical findings above which fail to show more severe disability, the Board concludes that evaluations in excess of 10 percent are not warranted under Diagnostic Code 5284.

The Board has also considered whether a higher disability rating could be awarded under another Diagnostic Code.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, the applicable Diagnostic Code for degenerative arthritis, refers to the limitation of motion Diagnostic Codes for the specific joint or joints involved.  A 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

Here, as the Veteran is not service connected for two or more major joints or two or more minor joints with occasional incapacitating exacerbations, a 20 percent disability rating under DC 5003 is not warranted.  

A higher disability would be warranted under Diagnostic Code 5275 for severe or pronounced flatfoot, under Diagnostic Code 5278 for claw foot, or under Diagnostic Code 5283 for severe or moderately severe mal-union or nonunion of the tarsal or metatarsal joints, but there is no evidence that the Veteran suffers from any of those conditions.  Accordingly, Diagnostic Codes 5275, 5278, and 5283 are not for application.  

Finally, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  The Veteran's complaints of pain, stiffness, and weakness are contemplated by the applicable diagnostic code.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Based on all the above evidence, entitlement to s disability rating in excess of 10 percent for service connected status-post fracture of the right foot with degenerative changes is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2006, prior to the initial adjudication.  This letter informed the Veteran of what evidence was required to substantiate his claim, and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

The Board finds that Vazquez-Flores notice was satisfied by the August 2006 VCAA letter, but the Veteran received notice specifically referring to Vazquez-Flores in February 2009, which was followed by readjudication. 

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records and Social Security Administration (SSA) records.  The appellant was afforded VA medical examinations in September 2006 and March 2009.  The September 2006 and March 2009 VA C&P examinations are based upon review of the claims folder, and thoroughly discusses the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.    

The Board acknowledges that since this examination, the Veteran's representative has claimed in March 2011 that the Veteran's disability has increased in severity, and further acknowledges that the Veteran is competent to testify regarding symptoms of his right foot disability such as pain or stiffness.  

The Board has carefully considered whether a remand for an additional (third) VA examination is warranted.  However, while the Veteran has asserted throughout the course of his appeal that his right foot disability has worsened, these assertions have not been supported by the objective evidence of record when examinations have been undertaken.  The Veteran's symptoms of right foot pain and difficulty standing or walking are the same symptoms he has been reporting since he filed his increased rating claim, but there is no objective evidence to suggest that his disability has permanently worsened during the course of the appeal following the most recent VA examinations.  Additionally, while the Veteran's representative has claimed that the Veteran's right ankle disability has worsened, this is irrelevant for purposes of this appeal, as the Veteran's right ankle condition is not a service connected disability.  The preponderance of the evidence supports a finding that there is sufficient evidence of record to accurately determine the current severity of the Veteran's service connected right foot disability.  As such, additional examination is not warranted. VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


